Citation Nr: 0620153	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  02-18 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for gastrocnemius 
strain.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to 
September 2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the RO in 
Philadelphia, Pennsylvania, which denied service connection 
for bilateral shin splints, gastrocnemius strain and pes 
planus.

The issue of entitlement to service connection for pes planus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  There is no competent evidence of any current disability 
pertaining to shin splints.

2.  There is no competent medical evidence of any current 
disability pertaining to gastrocnemius strain.



CONCLUSIONS OF LAW

1.  Bilateral shin splints were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  A gastrocnemius strain was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims by means of letters issued 
in November 2001, and June 2006.  The letters explicitly told 
the veteran to submit relevant evidence in his possession and 
that VA would assist him in obtaining relevant evidence, but 
that it was his responsibility to ensure that VA received 
such evidence.

The November 2001 letter told the veteran what evidence he 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  He was not explicitly told to submit 
relevant evidence in his possession.  He was, however, told 
that he was responsible for supporting his claim with 
appropriate evidence.  This information should have put him 
on notice to submit relevant evidence in his possession.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.  
The December 2001 notice was provided prior to the initial 
adjudication.  The June 2006 notice was provided after such 
adjudication.  The veteran was not prejudiced, however.  He 
did not respond to the notice.

Had the veteran submitted evidence substantiating his claim, 
the effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
In the present appeal, the December 2001 letter provided the 
veteran with specific notice of what type of information and 
evidence was needed to substantiate her claim on appeal.  She 
was not provided with notice of the type of evidence 
necessary to establish an effective date for a higher initial 
rating.  That was not necessary because, to the extent that 
the Board is denying the claim on appeal, no effective date 
is being assigned.  Thus, the veteran is not prejudiced by 
the lack of this element of notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  

Furthermore, the veteran has been provided an examination, 
and a medical opinion has been obtained.  Thus, the appeal is 
ready to be considered on the merits.

Factual Background

The veteran's service medical records show that in a June 
2000 report of medical examination, completed for purposes of 
enlistment, his feet were clinically evaluated as normal and 
it was noted that he had a normal arch.  Additionally, his 
lower extremities were also found to be clinically normal.

Additional service medical records show that in an April 2001 
treatment record the veteran presented with complaints of 
pain in his left calf.  He explained that his left calf 
muscle hurt during runs and afterwards it was numb.  The 
diagnosis was left gastrocnemius strain.  

An August 2001 telephone consultation report shows that the 
veteran called complaining of discomfort in his left shin.  
The following day the veteran presented for an evaluation.  
He noted that he had shin splints since February 2001 and he 
used arch supports in his running shoes.  The diagnosis was 
chronic shin splints.  He was instructed to not run, march or 
jump for the next 30 days.

In October 2004 the veteran was afforded a VA examination.  
The examiner noted that the veteran's claims file and service 
medical records were reviewed.  During the examination the 
veteran denied any calf pain and reported, "I haven't really 
had any problems with that."  He reported discomfort in his 
legs when standing all day, running or riding a bike.  He 
denied any history of an injury to his legs.  The veteran 
reported that his occupation was that of a machine operator 
whereby he laminated paper.  

In terms of his subjective complaints, he indicated that 
after standing for a long period of time he experienced 
throbbing, numbness, and swelling in his legs.  He denied any 
pain, weakness, stiffness, redness, fatigability, or lack of 
endurance.  He reported no treatment for the noted symptoms 
and related that he was given arch supports when he was in 
the Army but no longer used them.

The pertinent diagnostic impressions were left gastrocnemius 
muscle strain, which was not present at the time of the 
examination; and bilateral shin splints in which there was no 
radiographic evidence of the disorder.  The examiner 
concluded that the discomfort which the veteran experienced 
in his legs, might be related to excessive pronation, and to 
standing on his feet all day at work.   

An X-ray study of the veteran's feet was completed in 
conjunction with the above VA examination was interpreted as 
showing that the feet were unremarkable.         

Laws and Regulations
Pertaining to Service Connection
 
Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2005).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Analysis

The veteran's service medical records show that in April 2001 
he was diagnosed with left gastroc strain and in August 2001 
he was diagnosed with chronic shin splints.

In October 2004 the veteran was afforded a VA examination to 
determine if he had any current residuals of his left gastroc 
strain or chronic shin splints.  The VA examiner concluded a 
left gastrocnemius muscle strain was no longer present.  
Additionally, he noted that the bilateral shin splints were 
healed.  He based his opinion on radiographs which 
demonstrated no evidence of periosteal reaction on the 
anterior surface of the tibia, bilaterally.  Moreover, the 
examiner found that the pain which the veteran experienced in 
his legs was unrelated to service and was likely related to 
his current profession which required him to stand on his 
feet all day.
 
One requirement for service connection is that the claimed 
disability currently exist.   Degmetich v. Brown, 104 F.3d 
1328 (1997).  A careful reading of the veteran's contentions 
and subjective complaints on the examination, but he has not 
reported any current symptomatology in the shins or 
gastrocnemius.

The veteran has reported leg pain after exertion, but the 
only competent opinion (that provided by the VA examiner) is 
that this is not related to shin splints.

There is no medical evidence of shin splints, gastrocnemius 
strain, or their residuals.

The evidence is all to the effect that there are no current 
residuals of these disabilities.

Although the veteran is competent to report his current 
disorders, the Board is unaware of any special training or 
education which qualifies the vet to attribute the disorders 
to a particular diagnosis.  38 C.F.R. § 3.159 (2005).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of any current residuals of shin splints or of 
left gastrocnemius muscle strain, service connection is not 
warranted.


ORDER

Entitlement to service connection for bilateral shin splints 
is denied.

Entitlement to service connection for gastronemius strain is 
denied.


REMAND

The veteran's July 2001 separation examination indicated that 
that the feet were abnormal.  It was noted that he had pes 
planus which was moderate and asymptomatic.  The service 
medical records contain no other references to pes planus.

In October 2004 the veteran was afforded a VA examination.  
Physical examination revealed bilateral pes planus.  The 
examiner diagnosed bilateral pes planus and opined that the 
disorder was not incurred in the military.

The Board finds that the October 2004 VA examination is 
inadequate for adjudication purposes.  The October 2004 VA 
examiner found that the veteran's pes planus was not incurred 
in service.  This statement appears to be in contradiction 
with the record.  As mentioned above, the record reflects 
that at the time of the veteran's discharge in July 2001 he 
was diagnosed with moderate, bilateral pes planus.  Though 
the examiner indicated a review of the veteran's service 
medical records, and commented on some findings, he did not 
comment on the findings of pes planus on the separation 
examination. 

On remand, the claims folder should be returned to the 
October 2004 VA examiner and an addendum should be prepared.  
The examiner should specifically comment on the documented 
instance of examination and treatment for pes planus in 
service, opining whether any current pes planus is 
etiologically related to such.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned 
to the podiatrist who provided the 
October 2004 VA opinion for preparation 
of an addendum to the report.  After 
review of the claims folder, including 
the veteran's service medical records 
and the July 2001 separation 
examination; the examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
current pes planus is related to a 
disease or injury in service, to 
include documented incidents of 
examination and treatment for pes 
planus in July 2001.  A rationale must 
be provided for this opinion.  

If that podiatrist is no longer 
available, arrange for another 
podiatrist or physician to review the 
claims file and furnish the requested 
opinion.

If additional examinations are deemed necessary 
they should be undertaken.

2.  After ensuring that the development 
is complete and the requested opinion is 
of record, re-adjudicate the claim.  If 
the claim is not granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


